                                            Case 3:20-cv-00812-EMC Document 63 Filed 12/04/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE HANNA ANDERSSON &                             Case No. 20-cv-00812-EMC
                                   8     SALESFORCE.COM DATA BREACH
                                                                                             ORDER RE SUPPLEMENTAL
                                   9     LITIGATION                                          BRIEFING AND/OR EVIDENCE
                                  10                                                         Docket No. 59
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The Court has reviewed the motion for preliminary approval and supporting

                                  15   documentation. Having considered such, the Court orders that the parties file supplemental brief

                                  16   and/or evidence addressing the issues identified below. The Court strongly prefers a joint filing; if

                                  17   the parties take different positions on an issue, they can simply reflect such in the joint filing. The

                                  18   filing shall be made by December 11, 2020.

                                  19   A.      Investigation or Informal Discovery Prior to Settlement

                                  20           Plaintiffs shall provide a declaration describing with specificity what investigation and/or

                                  21   informal discovery was conducted prior to settlement. Plaintiffs may lodge the declaration with

                                  22   the Court for an in camera review. The declaration may be lodged by emailing a copy of the

                                  23   document to angella_meuleman@cand.uscourts.gov.

                                  24           In addition, the parties shall provide a summary of what facts were learned about the data

                                  25   breach (including security measures) and related injuries, either prior to settlement or during

                                  26   settlement discussions.

                                  27           Finally, do the parties have information about any of the following and, if so, they shall

                                  28   provide specifics on such:
                                            Case 3:20-cv-00812-EMC Document 63 Filed 12/04/20 Page 2 of 5




                                   1              •   In December 2019, law enforcement informed HA that credit cards used on its

                                   2                  website were available for purchase on a dark website. How many HA customer

                                   3                  credit card numbers were available for purchase?

                                   4              •   If an individual’s credit card information becomes available on the dark web or is

                                   5                  otherwise similarly exposed, how much of a risk is there of identity theft? How

                                   6                  long does that risk persist? Is the exposure of information curable – e.g., when the

                                   7                  individual obtains a new credit card number?

                                   8              •   Did the parties discuss as possible relief credit monitoring services or identity theft

                                   9                  insurance? If not, why not? If so, why was that relief not included in the

                                  10                  settlement (whether for the whole class or some subset thereof)?

                                  11              •   Have there been any actual incidents of identity theft that resulted from the data

                                  12                  breach at issue in this case?
Northern District of California
 United States District Court




                                  13   B.      Maximum Value of the Case

                                  14           Plaintiffs shall state what would be the potential class recovery (actual damages, statutory

                                  15   damages (e.g., Count 5), injunctive relief, etc.) if they were to fully prevail on each of their claims.

                                  16   See https://cand.uscourts.gov/forms/procedural-guidance-for-class-action-settlements/ (¶ (1)(e)).

                                  17   C.      Litigation Risks

                                  18           Although Plaintiffs have addressed some litigation risks in their papers, the Court has

                                  19   questions about the alleged risks. Both parties shall address these questions.

                                  20              •   How is this case complicated, either as a legal matter or a factual matter? See Mot.

                                  21                  at 15.

                                  22              •   How do the “damages methodologies” referred to by Plaintiffs in their motion

                                  23                  present a litigation risk? Mot. at 15. Do Plaintiffs have a theory for damages that

                                  24                  can be proven on a class-wide basis?

                                  25              •   Are there courts that have found standing in a data breach case where the only

                                  26                  injury is the risk of identity theft in the future? If so, the parties shall cite these

                                  27                  cases and include parentheticals describing the holdings.

                                  28              •   In general, other than standing, are there other common litigation risks in data
                                                                                           2
                                            Case 3:20-cv-00812-EMC Document 63 Filed 12/04/20 Page 3 of 5




                                   1                    breach cases? If so, what are they? The parties shall cite authorities in support.

                                   2              •     What were HA’s Terms of Use on its website during the relevant period? A copy

                                   3                    of the Terms of Use would be helpful, with a citation to the critical provisions (e.g.,

                                   4                    arbitration, choice of law, venue). See Mot. at 16.

                                   5              •     Are there litigation risks with respect to Salesforce other than those identified in the

                                   6                    motion? See Mot. at 16 (“Plaintiffs expect defendant Salesforce would argue that it

                                   7                    is merely a third-party cloud service provider to Hanna, with no contractual or other

                                   8                    relationship with Plaintiffs, and that its enterprise customers customize, deploy, and

                                   9                    secure their own instances of Salesforce’s Commerce Cloud platform . . . .”). What

                                  10                    arguments do Plaintiffs have with respect to Salesforce’s defenses?

                                  11   D.      Anticipated Response Rate

                                  12           Plaintiffs anticipate that the response rate will be only 3% and have cited in support a case
Northern District of California
 United States District Court




                                  13   from the District of Hawaii. See Joint Decl. ¶ 19. Are there any other authorities that support that

                                  14   response rate?

                                  15           Based on the experience of the parties and the Claims Administrator, what is the typical

                                  16   response rate when the average payout – if all class members participate – is a minimal sum?

                                  17   E.      Claims Referee

                                  18           The settlement agreement seems to contemplate that the Claims Referee will be paid out of

                                  19   the gross settlement fund for his or her services. Is there a risk that the fund will be significantly

                                  20   depleted if the Claims Referee is called upon to adjudicate disputes?

                                  21   F.      Distribution Among Claimants

                                  22           It is not entirely clear how payouts under the settlement agreement will work in practice.

                                  23   For example, assume 100 class members submit claims. Twenty ask for Basic Awards. The other

                                  24   80 ask for Reimbursement Awards, with 40 each having valid proof of $2,000 in cognizable losses

                                  25   and the other 40 each having valid proof of $4,000 in cognizable losses. How does the $216,500

                                  26   net settlement fund (approximately1) get allocated among the 100 class members?

                                  27

                                  28
                                       1
                                         The Court has made deductions from the $400,000 gross settlement fund for attorney’s fees,
                                       litigation costs, claim administration, and incentive awards.
                                                                                          3
                                            Case 3:20-cv-00812-EMC Document 63 Filed 12/04/20 Page 4 of 5




                                   1   G.      Means of Class Notice

                                   2           Is it worth supplementing email notice with notice by other means – e.g., through social

                                   3   media? Or would the cost of such notice be prohibitive?

                                   4           Have the parties discussed supplemental notice for at least those class members for whom

                                   5   email notice is not successful?

                                   6   H.      Parties’ Proposed Class Notice

                                   7           The Court has the following comments on the parties’ proposed long-form notice.

                                   8              •   Page 2. At the top of the page (after “To: All individuals . . . .”), the notice should

                                   9                  state what the average payout is per class member in bold.

                                  10              •   Page 2. The chart describing a class member’s options is confusing. The option

                                  11                  “Go to a Court Hearing” should be removed. The objection option should be

                                  12                  modified – clarifying that an objector does not opt out of the lawsuit but rather
Northern District of California
 United States District Court




                                  13                  remains in the suit, that the objection may be rejected by the Court, and that an

                                  14                  objector must still file a claim if she desires any monetary relief under the

                                  15                  settlement.

                                  16              •   Page 4. In Question 6, the actual dollar amounts for the deductions from the gross

                                  17                  settlement should be included (e.g. claim administration costs, attorneys’ fees,

                                  18                  service awards).

                                  19              •   Page 5. In Question 10, the notice should explain that there is no recovery under

                                  20                  the settlement for, e.g., emotional distress or the cost of credit monitoring services.

                                  21              •   Page 6. In Question 13, the entirety of the second sentence in the first paragraph

                                  22                  should be in bold and “must” should be underlined (“However, if you wish to seek

                                  23                  a Settlement Award, you must complete and submit a Claim Form . . . .”). In

                                  24                  addition, a sentence should be added to the paragraph on making objections –

                                  25                  reminding the class that an objector must still submit a claim if she wants any

                                  26                  monetary relief.

                                  27              •   Page 7. In Question 17, should class members have the option of electronically

                                  28                  submitting opt-outs and objections (i.e., in addition to mailing)? Claims can be
                                                                                         4
                                            Case 3:20-cv-00812-EMC Document 63 Filed 12/04/20 Page 5 of 5




                                   1                   submitted in both ways. (This correction should be made in the proposed order on

                                   2                   preliminary approval as well.)

                                   3           The Court has the following comments on the parties’ proposed short-form notice.

                                   4               •   Similar to above, the top of the notice should state what the average payout is per

                                   5                   class member.

                                   6               •   Similar to above, the actual dollar amounts for the deductions from the gross

                                   7                   settlement fund should be specified.

                                   8   I.      Attorneys’ Fees

                                   9           Plaintiffs’ counsel states that it has billed 456 hours on this litigation, for a total of

                                  10   $233,063. See Joint Decl. ¶ 44. Plaintiffs shall provide a statement regarding the hourly rates for

                                  11   the relevant attorneys. In addition, Plaintiffs shall estimate how many hours were spent on each

                                  12   major litigation task (e.g., drafting the complaint, investigating, attending mediation).
Northern District of California
 United States District Court




                                  13

                                  14           IT IS SO ORDERED.

                                  15

                                  16   Dated: December 4, 2020

                                  17

                                  18                                                       ______________________________________
                                                                                            EDWARD M. CHEN
                                  19                                                        United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            5
